Citation Nr: 1230693	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  12-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for traumatic arthritis of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from December 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The issues of entitlement to service connection for disabilities of the radius, ulna and digits of the right hand, as secondary to a service-connected right wrist disability, were raised by the Veteran's representative in a July 2012 statement.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected right wrist disability has been rated as 20 percent disabling for over 20 years, and is thus protected pursuant to 38 C.F.R. § 3.951.  

2.  The Veteran is receiving the highest disability evaluation available for limitation of motion or degenerative arthritis.  

3.  The Veteran's right wrist disability is not manifested by ankylosis.  



CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for traumatic arthritis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in a letter dated June 2010.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The VA examination is adequate for rating purposes, as the examiner reviewed the Veteran's subjective complaints, examination findings, and treatment reports.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his arthritis of the right wrist.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not met the criteria for a disability evaluation in excess of 20 percent at anytime during the pendency of this claim.  

For historical purposes, the Veteran was originally granted service connection for traumatic arthritis of the right wrist in a November 1945 rating decision.  A disability evaluation of 20 percent was assigned under the then existing Diagnostic Code 3008, effective as of November 6, 1945.  The disability rating is thus protected pursuant to 38 C.F.R. § 3.951.  In May 2010, VA received a claim from the Veteran requesting a higher disability evaluation for his right wrist.  This claim was denied in a September 2010 rating decision.  The proper Diagnostic Code was changed to 5010, as Diagnostic Code 3008 no longer exists.  A timely notice of disagreement was received from the Veteran in January 2011, but the 20 percent disability evaluation was continued in an April 2012 statement of the case.  The Veteran appealed the denial of his claim to the Board in April 2012.  

The Veteran was first seen by VA for his right wrist in December 2008.  The Veteran described an in-service right wrist injury that had progressed, resulting in limitation of flexion.  The examining physician noted that since this was a very old injury, if it healed poorly, there was not much that could be done to improve the Veteran's range of motion short of joint replacements.  It was also noted that the Veteran was not a good candidate for nonsteroidal anti-inflammatory drugs (NSAID).  However, it was noted that it was range of motion, rather than pain, that was the Veteran's problem anyway.  

The Veteran was seen for a right hand surgery consultation in January 2009.  The Veteran complained of intermittent progressive soreness pain and limitation of motion in the right wrist with flexion limited to what he believed was 15 degrees.  Examination of the right upper extremity revealed no deformity.  There was pain and limitation of motion in the wrist, however, with flexion and extension both limited to 30 degrees.  X-rays from December 2008 revealed probable long-standing scaphoid fracture with scapholunate disassociation and interposition of the capitates between the capitates and lunate bones.  Severe osteoarthritis was present.  The examining physician noted that the Veteran was not interested in surgical intervention at this time.  

The Veteran was afforded a VA examination of the right wrist in March 2012.  The Veteran reported that he felt his right wrist condition had worsened with an increase in pain and weakness and a decrease in range of motion.  He noted that he saw an orthopedist recently but that the physician advised against any surgical options because the outcome would not improve his condition.  He noted that he was provided with a wrist brace at this time which he only used when doing manual dexterity with the right hand/wrist.  The examination report reflects that the Veteran is right hand dominant.  The Veteran denied flare-ups of his right wrist arthritis.  Range of motion testing revealed right wrist palmar flexion to 30 degrees (with painful motion beginning at 25 degrees) and right wrist dorsiflexion to 20 degrees (with painful motion beginning at 10 degrees).  There was no further reduction in range of motion upon repetition.  The functional impairment of the right wrist was noted to be less movement than normal and pain on motion.  There was also tenderness to palpation.  Muscle strength of the right wrist was 4/5 in flexion and extension.  There was no ankylosis of the right wrist.  There was also no history of surgery or scarring.  The examiner concluded that the Veteran suffered from degenerative traumatic arthritis of the right wrist that resulted in occupational impairment due to pain, difficulty grasping large objects and difficulty lifting objects greater than 3 to 5 pounds.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his right wrist arthritis at any time during the pendency of this claim.  The Veteran's disability is presently rated under Diagnostic Code 5010 for traumatic arthritis.  38 C.F.R. § 4.71a.  This code instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Id.  Under this code, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45(f).  

Under Diagnostic Code 5003, a 20 percent disability evaluation is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  This is the highest rating available under Diagnostic Code 5003.  As already noted, Diagnostic Code 5003 instructs the rater to rate the disability based on limitation of motion under an applicable diagnostic code if this would permit a higher disability evaluation.  The diagnostic code that focuses on limitation of motion of the wrist is Diagnostic Code 5215.  

Under Diagnostic Code 5215, a 10 percent disability evaluation is the highest evaluation available for the wrist.  This evaluation cannot be combined with the 20 percent disability evaluation assigned for the X-ray findings of arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  As such, a higher disability evaluation would not be warranted based on limitation of motion under Diagnostic Code 5214.  

Diagnostic Code 5214 does permit higher ratings, but only when there is evidence of ankylosis.  38 C.F.R. § 4.71a.  The record reflects that the Veteran has maintained motion in the right wrist and the March 2012 VA examiner specifically found that the Veteran did not suffer from ankylosis.  As such, this code is not applicable to the Veteran's claim.  The preponderance of the evidence of record demonstrates that a higher disability evaluation is not available under any applicable diagnostic code.  As such, the claim for a disability evaluation in excess of 20 percent must be denied.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

During the March 2012 VA examination, the Veteran denied experiencing any flare-ups of this condition.  Also, while there was evidence of limited motion and pain upon repetition, the Veteran was still capable of right wrist palmar flexion to 25 degrees and right wrist dorsiflexion to 10 degrees.  As already noted, the maximum disability evaluation for limitation of motion is 10 percent.  When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable diagnostic code, further consideration of functional loss may not be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, a higher disability evaluation based on functional loss of the right wrist is not warranted in this case.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 20 percent for his right wrist disability.  However, the Veteran has not provided VA with any evidence or statement to demonstrate that he meets the rating criteria necessary for a higher disability evaluation.  The Veteran has repeatedly noted that his physician did not recommend that he proceed with surgical intervention and that he had to wear a wrist band.  However, while the Board is sympathetic to the Veteran's situation, these facts fail to reflect that a higher disability evaluation is warranted under any diagnostic code relating to the wrist.  As such, statements provided by the Veteran fail to reflect that he is entitled to a disability evaluation in excess of 20 percent for his traumatic arthritis of the right wrist at any time during the pendency of this claim.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected right wrist disability include pain and limitation of motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5214 also allows for a higher disability evaluation upon a showing of ankylosis.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  The United States Court of Appeals for Veterans Claims (Court) has also held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in the present case, the Veteran has not alleged that his right wrist disability renders him unemployable.  The record does not otherwise suggest that the Veteran is unemployable due to this disability either.  While the Veteran's representative did note that the Veteran's disability would impede his ability to work, some degree of occupational impairment is inherent in a 20 percent disability evaluation.  As such, further consideration of a claim for TDIU is not warranted.  

The Board notes that the Veteran's representative also argued in a July 2012 statement that if the Veteran's claim could not be granted, an independent medical opinion from an expert outside of the VA should be obtained to resolve the issue in question.  However, as discussed above, the Veteran is already receiving the maximum disability evaluation available for limitation of motion of the wrist.  Also, the preponderance of the evidence demonstrates that the Veteran does not suffer from ankylosis.  Neither the Veteran nor his representative has challenged this finding.  While the Veteran's representative has argued that the Veteran should also be rated for disabilities of the upper right arm and the fingers, these are different disabilities that were referred for adjudication in the introduction section of this decision.  It is unclear what additional evidence could be obtained with an independent medical opinion, as the Veteran is already receiving the maximum benefits available for a wrist disability.  A remand for such an opinion is, therefore, not necessary.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran has not met the rating criteria for a disability evaluation in excess of 20 percent for his right wrist disability at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a right wrist disability must be denied.


ORDER

The claim of entitlement to a disability evaluation in excess of 20 percent for traumatic arthritis of the right wrist is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


